1     James B. Lewis, Cal. Bar # 297326
      jim@jameslewislawoffice.com
2     Law Office of James B. Lewis
      10940 Wilshire Boulevard, Suite 600
3     Los Angeles, California 90024-3940
      (310) 443-4117 phone
4     (310) 443-4221 fax
      Attorney for Plaintiff
5

6

7                              UNITED STATES DISTRICT COURT

8                             CENTRAL DISTRICT OF CALIFORNIA

9                                       WESTERN DIVISION
10   SHAMUS G.,                             Civil Action No. CV 18-2008 JVS (MRW)
         Plaintiff,
11

12   v.                                     [PROPOSED] ORDER FOR THE AWARD AND
                                            PAYMENT OF ATTORNEY FEES AND
13   ANDREW A. SAUL,                        EXPENSES PURSUANT TO THE EQUAL ACCESS
     Commissioner of Social Security,       TO JUSTICE ACT, 28 U.S.C. § 2412(d) AND
14       Defendant.                         COSTS PURSUANT TO 28 U.S.C. § 1920
15

16

17         Based upon the parties’ Stipulation for the Award and Payment of Attorney
18   Fees and Expenses Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)
19   and Costs Pursuant to 28 U.S.C. § 1920:
20         IT IS ORDERED that attorney fees and expenses of $8,520.10 as authorized
21   by 28 U.S.C. § 2412(d), and $400.00 in costs as authorized by 28 U.S.C. § 1920, be
22   awarded subject to the terms of the Stipulation.
23

24   DATE: ______________
                                     ___________________________________
                                             HON. MICHAEL R. WILNER
25                                           UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                 1
1    Respectfully submitted,
2
     /s/ James B. Lewis
3    JAMES B. LEWIS
4    Attorney for Plaintiff

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                               2
